﻿At the outset, I am
pleased to congratulate Mr. Vuk Jeremić on his election
as President of the General Assembly at its sixty-
seventh session. I would like to commend Mr. Nassir
Abdulaziz Al-Nasser for his leadership as President
at the sixty-sixth session. I also wish to express our
profound gratitude and appreciation to His Excellency
Secretary-General Ban Ki-moon for his valuable efforts
to achieve the purposes and principles of the Charter of
the United Nations.
Three years ago, a despot who ruled my country for
42 years with tyranny and oppression stood at this very
rostrum and tore up a copy of the Charter, saying that he
did not recognize the authority of the document. Today,
I am standing on the very same rostrum to assure the
Assembly of my delegation’s support and respect for
the Charter.
Today, I stand before the Assembly and the whole
world to apologize for all the harm and the crimes
committed by that despot against so many innocent
people, as well as to apologize for the extortion and
terrorism he inf licted on so many States. I want to
assure the Organization that the Libyan people are
determined to build a State that respects its neighbours,
its international obligations and human rights, and that
believes that genuine peace in the world will not be
realized unless the conscience of every individual is
brimming with peace. Libya will be a land of peace and
security and a strong force for peace.
I am speaking today before this international
gathering to convey the greetings of the Libyan
people, whose revolt on 17 February 2011 turned into
a comprehensive, explosive revolution that shook the
very foundations of the regime of the despot Muammar
Al-Qadhafi, who declared that he would burn and
destroy Libya and make it swim in a sea of blood. He
killed thousands of civilians, recruited mercenaries
from everywhere, assaulted peoples’ honour, ordered his
militias and mercenaries to rape minors, and destroyed
cities. However, our people did not kneel; they did not
back down. Thousands of martyrs were lost among the
wounded and missing. The price of freedom was paid in
blood, lives, amputated limbs and lost youth.
In this forum, on behalf of the Libyan people, I
salute the United Nations system, which stood with our
people, with the will of freedom against blood lust and
annihilation, and adopted Security Council resolutions 1970 (2011) and 1973 (2011) to protect the innocent
people in Libya from crimes against humanity and
violations of human rights.
I stand before the Assembly today representing
the Libyan people, who are building the institutions
of democracy after the fall of dictatorship. The whole
world has witnessed the first free, transparent elections
in Libya, when the General National Congress was
elected and I was honoured to be elected as its President.
The world, through the United Nations, has given us
complete, genuine support for that achievement.
In our revolution of freedom and in the challenge
of establishing democracy, the conscience of the world
was with us, both in deeds and in thoughts. Support was
offered from everybody and from everywhere.
Among those offering help was Ambassador Chris
Stevens, a voice of reason and conscience, a man of
love and a messenger of friendship, who came to Libya
after the outbreak of the revolution for freedom. He
touched people’s emotions in Benghazi and travelled
from Tripoli to the western mountains and back and
all across Libya. Chris Stevens spoke with everyone
in Arabic; he always smiled and showed the utmost
concern. This humane diplomat has found his place in
the consciousness and emotions of the Libyan people.
It was a day of sadness throughout Libya when he was
assassinated, along with three of his aides. We would
like to express our deepest condolences to the friendly
American people for the grave loss. It was a loss for
Libya as it was a loss for the United States of America.
We assure the Government and the people of the
United States that this tragedy will only increase our
solidarity to entrench the hopes and objectives in
which Ambassador Chris Stevens believed. We will
defeat the schemes of the backward terrorists, who
do not represent Libya or Islam. Islam is a religion of
tolerance, peace and love. As President Obama said
from this rostrum two days ago, “our future will be
determined by people like Chris Stevens, and not by
his killers” (A/67/PV.6, p.11).
In that context, I would like to express my
condolences to the Libyan people, particularly the
people of Misrata, on the death of Imran Juma Shaban,
who joined the long list of martyrs some five days ago.
I would like to express our profound appreciation
for the understanding shown by the United States
Administration following that incident, and to assure it that my country is determined to pursue the perpetrators
and bring them to justice. We will spare no effort to
strengthen the necessary protection for the diplomatic
and consular missions and all guests and ensure the
safety of their staff and facilities. That tragic incident
does not at all represent the feelings of the Libyan
people, who are known for their moderation, hospitality
and gratitude. Perhaps the massive demonstrations
condemning that abominable crime that took place in
Benghazi and other Libyan cities best represent the
genuine feelings of the Libyan people and their total
rejection of all forms of violence and extremism.
Libya will never become an incubator for radical
extremist groups and will remain a peaceful Muslim
country where moderation prevails. The new Libya
will be based on democracy, openness, transparency,
combating corruption and empowering women and
youth. The new Libya will be by, and for, one and all.
Meanwhile, it would be remiss of me not to
condemn the campaigns against Islam and to defame
the Prophet Muhammad. Such campaigns foment hatred
and aim to provoke tensions among civilizations. They
go beyond the concept of freedom of expression and
opinion and require that the General Assembly adopt
a legal document to criminalize the defamation of all
religious symbols and figures. We Muslims have an
absolute belief in the unity of humankind and solidarity
among all human beings. We express our support for
the dialogue among religions and for cooperation,
tolerance and eternal humanitarianumanitarian values
and ideals. My country therefore supports all efforts
carried out within the framework of the dialogue among
civilizations, cultures and religions under the United
Nations and relevant international organizations.
Since the revolution of 17 of February 2011, Libya
has witnessed many changes due to the uprising of its
people against social injustice and political tyranny. It
has not only achieved a change of the tyrant regime but
has progressed towards a genuine democratic regime
based on respect for and promotion of human rights,
political pluralism and peaceful transfer of power, as
well as on commitment to the principles and provisions
of international law and the Charter of the United
Nations.
The Assembly may have followed the sequential
political developments that Libya experienced during
the past few months along the path to democratization.
Those include the rebuilding of State institutions; the election of the General National Congress, which
will, through a constituent committee, draft Libya’s
permanent constitution; and the formation of the
first interim Government following elections that
were commended by international observers as fair,
democratic and transparent.
We shall work to rebuild, reorganize and reform
State institutions, primarily the police, the national army
and the judiciary. Various programmes and plans are
being implemented towards disarming, demobilizing
and reintegrating the former revolutionaries within
the ministries of defense and interior and other State
institutions.
For the first time since independence, political
parties have emerged on the political stage, as have
freedom of the press and expression, unconditional
freedom to demonstrate, freedom of assembly and
freedom to establish civil institutions, trade unions and
intellectual, political and social organizations without
restrictions. That has led to free dialogue and the active
participation of all segments of the people throughout
the country.
For four decades, the former regime f lagrantly
violated human rights through torture, detention
without trial, extrajudicial killing, forced disappearance
and ill-treatment of citizens and violations of their
dignity. The outbreak of the 17 February revolution
in the form of peaceful protest was confronted by the
security brigades of the former regime with bullets and
brutal repression, in f lagrant violation of international
humanitarian law and human rights law.
The Human Rights Council decided to suspend
Libya’s membership in the Council and formed an
international fact-finding committee that voiced
the condemnation of the international community
of such violations. The Council certified violations
of human rights by the regime’s forces and by some
revolutionaries, which has required the new Libyan
authorities to give the human rights file particular
attention and to take many specific measures.
Some may wonder whether the Arab Spring was
worthy of support. To them I say, would it have been
better for the corrupt, dictatorial regimes to continue
for decades more with their practices of tyranny,
oppression, injustice, arbitrary treatment, corruption,
exploitation, and violations of the most basic human
rights? Should they have been allowed to continue
pillaging the wealth of their peoples, pushing some of the oppressed towards extremism or a certain agenda
incompatible with peace and security, an agenda that
promoted violence and terror to achieve its objectives?
Democracy did not prevail in France a year, or even
a decade, after the French Revolution. That pattern has
been repeated in other States that have gained their
freedom. A period of liberation was followed by stages
of instability and a sometimes long and bloody civil
war before those States were able to achieve stability
and security and to build their democratic institutions.
At the current stage of building the new Libya, we
are facing extremely serious challenges that threaten
national and regional security. Some are a result of
illegal activities by the sons of Al-Qadhafi and certain
elements of the former regime who are being sought
to face justice but have unfortunately found refuge in
neighbouring countries and some other countries from
where they carry out criminal activities that threaten
security and stability in Libya.
But we in Libya also face other security
threats — trafficking in drugs and psychotropic
substances, illegal immigration and smuggling and
trafficking of weapons. As the Assembly knows, the
nature and scope of such threats to national and border
security require a bilateral and multilateral response that
promotes and strengthens national efforts. Therefore,
last March my country hosted the Regional Ministerial
Conference on Border Security in the North African
and Sahelian Region, which resulted in the adoption
of the Tripoli plan of action. The plan establishes
common mechanisms and structures for cooperation
and exchange of information, consultations, experience
and communications on border security.
Among our national priorities is Libya’s right
to restitution of moneys that were pillaged from the
State treasury and secreted outside the country. Those
funds have been used to finance criminal activities
and operations in order to destabilize the country and
threaten its national security. That has had an impact
upon neighbouring countries as well. We therefore call
on all our friends and on States to allow us to recover
Libyan moneys, investments and property located in
other countries, particularly in some countries in Africa,
Latin America and Asia, where those funds have been
subject to coercive measures by some Governments.
In that context, we call upon all States of the
world to cooperate in combating corruption and
money laundering. We call upon financial institutions, particularly those located in Western countries and
some island States, to shoulder their responsibilities
and not accept suspicious funds, particularly from
Third World dictators who are bleeding the wealth of
their peoples and hiding those funds under fictitious
company names.
In March 2010, Global Financial Integrity issued
a report estimating that the gross offshore deposits
were $10 trillion. We look forward to the signing and
ratification of an anti-corruption convention by 130
States. We believe that that would promote cooperation
among States to combat corruption and bring about the
restitution of stolen funds.
I would now like to pay tribute to the great
contribution made by the United Nations Support
Mission in Libya, previously headed by Mr. Ian Martin,
despite the many challenges and difficulties that were
natural and to be expected in the transitional phase.
We also welcome the appointment of Mr. Tarek Mitri
as the new head of the Mission. We wish him every
success and look forward to further cooperation. We
are committed to providing all the necessary assistance
to him and the Mission.
The new Libya undertakes to respect all of its
commitments contained in the international instruments
and covenants on disarmament and the maintenance
of international peace and security. We are fully
prepared to cooperate transparently and sincerely with
the international community to support efforts, both
regional and international, to implement the provisions
of international conventions and protocols and to
create an international environment that would foster
progress towards definitively eliminating weapons of
mass destruction. We are also determined to review
all other international instruments to which we are not
yet party and take the appropriate decisions thereon as
soon as the permanent constitution is adopted and a
Government and parliament are elected.
We condemn Israel’s measures designed to Judaize
occupied lands and its violations of human rights and
international humanitarian law. The international
community must assume its responsibilities by taking
strong, urgent measures to put an end to Israeli
aggression and ensure the full protection of Palestinians.
It must come up with a radical solution to the question
of Palestine through a just and lasting settlement that
includes Israel’s withdrawal from all occupied lands
and the return of all Palestinian refugees to their homes, as well as the establishment of the independent State
of Palestine with Al-Quds as its capital, in accordance
with the relevant international resolutions.
The suffering of the brotherly Syrian people
is unimaginable. The regime in power is violently
repressing its citizens, shedding their blood and
attacking their dignity, and has thus lost its legitimacy.
In order to put an end to such a tragedy, Libya urges
the Security Council to act promptly, in accordance
with the principle of the responsibility to protect,
to take immediate action to end all forms of murder,
violence and destruction, find a way out of the crisis
through a peaceful transition of power, and fulfil the
legitimate demands of the Syrian people. This can be
achieved only through consensus among members of
the Security Council and support for the efforts of the
Joint Special Representative of the United Nations and
the League of Arab States, Mr. Lakhdar Brahimi.
Libya condemns the social and political injustice,
harassment and killings being inf licted on the Muslim
minority in Myanmar on the basis of ethnicity and
religion. That is a f lagrant violation of human rights
and constitutes crimes against humanity. We call on
all relevant human rights institutions to immediately
intervene and put an end to the tragedy. We underline
the necessity of forming an international committee of
inquiry to identify those responsible for such violence
and killings, bring the perpetrators to justice and
ensure that victims are duly compensated and refugees
returned safely to their homes.
States Members of the United Nations have
convened every year at the General Assembly ever since
the Organization was established in order to reflect
on the purposes and principles set out in its Charter.
We have achieved much, but many challenges remain,
such as reforming the United Nations, eliminating
weapons of mass destruction, reducing poverty,
ignorance and disease and wars and armed conflicts,
fighting terrorism and organized crime, protecting
the environment, achieving sustainable development,
respecting human rights, in particular the rights of
women, and ensuring the rule of law and combating
racism, hatred and fanaticism.
Libya wishes to stress its affi nity with Africa and the
importance of shifting its policies towards, and relations
with, Africa and the world — which were once based
on personal whims and acts of extortion — to policies
and relations firmly grounded in the best interests of all peoples. The new Libya dissociates itself from the
repugnant past and extends its hands in freedom and
friendship to build new relationships based on mutual
respect and fruitful cooperation.
In conclusion, let me wish the General Assembly
at its sixty-seventh session full success in solving the
issues on its agenda. I express the hope that a spirit of
solidarity and cooperation will prevail so that we may
create a better world, one blessed with security and
stability.